Citation Nr: 1808618	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, including as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, including as a result of exposure to herbicides and including as secondary to service-connected disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as a result of exposure to herbicides.

4.  Entitlement to service connection for rosacea, including as a result of exposure to herbicides and including as secondary to service-connected disability.

5.  Entitlement to service connection for psoriasis, including as a result of exposure to herbicides and including as secondary to service-connected disability.

6.  Entitlement to service connection for alopecia, including as a result of exposure to herbicides and including as secondary to service-connected disability.

7.  Entitlement to service connection for psoriatic arthritis of the upper extremities , including as a result of exposure to herbicides and including as secondary to service-connected disability. 

8.  Entitlement to service connection for psoriatic arthritis of the lower extremities as a result of exposure to herbicides and including as secondary to service-connected disability.

9.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) prior to February 22, 2016, and to a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 (CAD), May 2013 (sinusitis, hypertension, GERD, and rosacea), and August 2013 (psoriasis, alopecia, and arthritis) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this case was previously before the Board in June 2017, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to payment or reimbursement of unauthorized medical expenses was the subject of a separate decision issued in June 2017.  At the present time, this issue has not been recertified to the Board nor has a supplemental statement of the case been issued regarding the claim.  It appears from an October 2017 deferred rating that the RO is still working on this issue; therefore, this claim is not ready for appellate disposition, and the Board declines to take any further action on this matter at this time. This delay is needed to ensure that the Veteran is afforded full due process in the matter. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2017 remand, the Board noted that the Veteran originally asserted that his claimed disabilities developed as a result of his exposure to Agent Orange while serving in Vietnam.  He later also asserted that his claimed disabilities were aggravated by his service-connected anxiety disorder.  The Board found that Veteran should be provided a new VA examination that considered whether the claimed disabilities were related to military service, his presumed exposure to Agent Orange, or caused or aggravated by his service-connected disability. 

In response to the Board's remand, the Veteran was afforded VA examinations in November 2017 in which the examiner opined that the conditions claimed were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was to quote the Agent Orange Act of 1991 regarding presumption of service connection.  The examiner also stated that she was unable to find or review the December 2011 statements identified by the Board in the prior remand.  The examiner outlined Dr. J.M.C.'s opinion, linking the Veteran's disabilities to Agent Orange exposure, and stated that she was unable to find any evidence to support the statements, that Dr. J.M.C. did not offer any rationale or list any medical research as support, and that VA regulations did not associate or list these problems as related to military service or Agent Orange.

The Board finds that clarification is required from the November 2017 VA examiner.  Namely, while the law presumptively links certain diagnosed disorders to presumed herbicide exposure, the fact that a disorder is not presumptively linked does not foreclose an examiner from expressing such an opinion.  In other words, the law provides that the presumptions are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  Moreover, the examiner did not address whether the Veteran's claimed disabilities were caused or aggravated by his service-connected disability.  Finally, the Board notes that the December 2011 statement is contained in VBMS within a statement in support of claim form received December 30, 2011, and the examiner should discuss the medical articles submitted by the Veteran in January 2012 and May 2013 as previously instructed by the Board.  As such, an addendum VA opinion should be sought on remand.

The Veteran also seeks an increased rating for his service-connected CAD.  In correspondence sent in October 2017, the RO requested July and August 2011 cardiology treatment records as previously indicated as being outstanding.  Within the same month, the Veteran submitted an authorization to disclose information to the VA that was later rejected in the same month.  There is no indication that the Veteran was notified of this rejection of the request for records.  While on remand, the Veteran should be given another opportunity to identify any additional private treatment records relevant to the claims on appeal that have not been obtained, to specifically include the July and August 2011 cardiology treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses and dates of treatment of any private medical providers who have provided treatment for his claimed disabilities whose records have not already been submitted, to specifically include the July and August 2011 cardiology records.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit any such records for VA review.

2.  After the above evidence is obtained, to the extent possible, return access to the electronic claims file to the November 2017 VA examiner (or another appropriate examiner if this individual is not available) for an addendum opinion.  Another examination of the Veteran should be conducted only if deemed necessary by the individual providing the requested opinions.

Following a review of the Veteran's file, to include a copy of this remand, the examiner is asked to answer the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities are related to the Veteran's military service.

b. whether any current sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities are at least as likely as not (50 percent or greater likelihood) related to the Veteran's presumed exposure to herbicides during service.  The VA examiner should discuss why he or she agrees or disagrees with the aforementioned December 2011 opinion and should discuss the medical articles submitted by the Veteran in January 2012 and May 2013. 

c. whether any current sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities are at least as likely as not (50 percent or greater likelihood) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected disabilities which include anxiety/depression, CAD, diabetes mellitus, and diabetic peripheral neuropathy of the lower extremities. 

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the law provides that while the law presumptively links certain diagnosed disorders to presumed herbicide exposure, the fact that a disorder is not presumptively linked does not foreclose an examiner from expressing such an opinion.  In other words, the law provides that the presumptions are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.

3.  To avoid any future remands, the AOJ is asked to review the examiner's opinion(s) to determine whether he or she fully answered the questions listed above; and if not, request an addendum opinion.

4.  Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




